Citation Nr: 0320933	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-13 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether a rating decision in September 2002, which granted 
entitlement to special monthly compensation on account of a 
need for regular aid and attendance, involved clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to February 
1947.  The appellant is his spouse and custodian.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran is in need of regular aid and attendance of 
another person due, in part, to service connected 
disabilities of the right lower extremity.

2.  There is no requirement in law that a veteran have one 
service connected disability rated as 100 percent disabling 
or a combined service connected disability rating of 100 
percent in order to be basically eligible for entitlement to 
special monthly compensation on account of a need for regular 
aid and attendance.


CONCLUSION OF LAW

A rating decision in September 2002, which granted 
entitlement to special monthly compensation on account of a 
need for regular aid and attendance, did not involve clear 
and unmistakable error.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. §§ 3.105(a), 3.350(b)(3) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish entitlement to the benefit which the appellant is 
seeking.  In view of the fact that this decision grants the 
appellant's appeal, further evidence is not needed to 
substantiate her claim.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The RO has found that its rating decision of September 2002, 
which granted entitlement to special monthly compensation on 
account of the veteran's need for regular aid and attendance, 
involved clear and unmistakable error.  The appellant 
contends that the rating decision of September 2002 did not 
involve clear and unmistakable error.  

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  See 38 
C.F.R. § 3.105(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  See  Fugo v. Brown, 6 
Vet. App. 40, 43-4 (1993), citing Russell v. Principi, 3 Vet. 
App. at 313 (1992) (en banc) (emphasis in the original).

The basis of the RO's determination in December 2002 that the 
rating decision of September 2002 involved CUE was a finding 
that the law requires that a veteran have a service connected 
disability rated as 100 percent disabling or have a combined 
schedular rating of 100 percent in order to be basically 
eligible for special monthly compensation on account of a 
need for regular aid and attendance of another person.  

The veteran's combined schedular disability rating is 80 
percent.  His service connected disabilities include: 
disorders of the right lower extremity, including residuals 
of gunshot wounds, to include damage to Muscle Groups XIII 
and XIV, residuals of a fracture of the right femur, 
shortening of the right leg, limitation of motion of the 
right knee, and osteomyelitis of the right femur; and anxiety 
reaction.  His non-service connected disabilities include 
senile dementia.  He is in receipt of a total disability 
evaluation (100 percent) based on individual unemployability 
due to service connected disabilities from December 31, 1997.

Where an otherwise eligible veteran is so helpless as to be 
in need of regular aid and attendance by reason of a service 
connected disability, an increased rate of compensation 
("special monthly compensation") is payable.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) 
(2002).  Applicable law and regulations provide that a 
veteran shall be considered to be in need of regular aid and 
attendance if: he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  Consideration is given to such conditions as:  The 
veteran's inability to dress or undress himself or to keep 
himself ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic 
appliances; an inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; an inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from hazards or dangers incident to his daily environment.  
The particular personal functions which the veteran is unable 
to perform are to be considered in connection with this 
condition as a whole.  See 38 C.F.R. § 3.352(a) (2002).

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance.  In 
a report of the examination, received in July 2002, the 
examining physician certified that the veteran requires the 
daily personal health care services of a skilled provider 
without which he would require hospital, nursing home, or 
other institutional care.  The examiner noted that: both the 
veteran's legs are affected by neuritis, osteomyelitis, and 
degenerative arthritis; he requires braces on his legs and 
feet for locomotion; and he spent 16 hours per day in bed as 
it is painful for him to get up and ambulate.  

In December 2001, a private physician evaluated the veteran 
as part of a state court guardianship proceeding.  He found 
that the veteran could not dress or bathe without assistance.

Both the VA physician and the private physician attributed 
the veteran's need for aid and attendance primarily to his 
non-service connected dementia.  However, they also found 
that disabilities of the lower extremities, including the 
veteran's service connected disabilities of the right lower 
extremity, contribute to his need for assistance from another 
person, to include assistance with dressing and bathing.  The 
physicians' findings thus constituted competent medical 
evidence in support of the claim for special monthly 
compensation on account of a need for regular aid and 
attendance.  The Board, therefore, finds that, based on the 
medical evidence of record, it was not error, much less CUE, 
for the RO to grant the claim of entitlement to special 
monthly compensation on account of a need for regular aid and 
attendance in September 2002.

A question remains whether, as found by the RO in the rating 
decision of December 2002, there is a requirement in law for 
a veteran to have one service connected disability to be 
rated as 100 percent disabling or a combined service 
connected disability rating of 100 percent in order for him 
to be basically eligible for entitlement to special monthly 
compensation on account of a need for regular aid and 
attendance.  The Board has reviewed the statute and 
regulations concerning special monthly compensation, set 
forth above, and finds that there is no such requirement.  
(There is such a requirement for entitlement to special 
monthly compensation at the "housebound" rate, see 
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2002), but that is not the issue in the instant case.)  
Therefore, the Board must conclude that there was no error, 
much less CUE, in the rating decision of September 2002, 
which granted entitlement to special monthly compensation on 
account of a need for regular aid and attendance, because the 
statutory or regulatory provisions extant at that time were 
not incorrectly applied.  The appellant's appeal must, 
accordingly, be granted.  See 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.105(a), 3.350(b)(3) (2002).






ORDER

A rating decision in September 2002, which granted 
entitlement to special monthly compensation on account of a 
need for regular aid and attendance, not having involved 
clear and unmistakable error, the appeal is granted.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

